Citation Nr: 0937468	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).  

2.  Entitlement to service connection for a right elbow 
condition.  

3.  Entitlement to service connection for a right inner thigh 
scar.  

4.  Entitlement to service connection for residuals of a 
hysterectomy.  

5.  Entitlement to service connection for a disorder 
manifested by right knee pain.  

6.  Entitlement to service connection for a bronchial 
condition, also claimed as asthma.

7.  Entitlement to an increased evaluation for a right foot 
bunion deformity with sesamoiditis, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active military service from April 1980 to 
April 1984, from December 1990 to September 1991, and from 
September 2001 to September 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  

In August 2007, the Board remanded the claims for service 
connection for a right inner thigh scar and an increased 
evaluation for the Veteran's right foot bunion deformity with 
sesamoiditis.  The Veteran's scar was examined in July 2008 
and an addendum opinion was rendered in December 2008.  
Notices complying with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) were sent to the Veteran 
in September 2007 and September 2008, before the claims were 
last adjudicated by way of a supplemental statement of the 
case in February 2009.  The requested development has been 
accomplished and the Board now proceeds with its review of 
the appeal of these issues.  

The August 2007 Board decision denied the remaining claims.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court vacated and remanded the part of the 2007 
Board decision that denied service connection for multiple 
sclerosis, a right elbow condition, residuals of a 
hysterectomy, right knee pain, and a bronchial condition, 
claimed as asthma.  The appeal as to the remaining issues, 
which would include service connection for residuals of a 
broken nose, was dismissed.  

The August 2007 Board decision did find that new and material 
evidence, specifically service treatment records had been 
received to reopen claims for service connection for 
residuals of a hysterectomy, a disorder manifested by right 
knee pain, and a bronchial condition, claimed as asthma.  
That decision was favorable to the Veteran and had the effect 
of reducing her evidentiary burden.  That part of the Board 
decision was not challenged, vacated, or remanded.  Thus, the 
Board will consider these claims on a de novo basis, 
considering all evidence of record.  

The claims for service connection for a right elbow 
condition, a right inner thigh scar, residuals of a 
hysterectomy, a disorder manifested by right knee pain, and a 
bronchial condition, also claimed as asthma, and an increased 
evaluation for a right foot bunion deformity with 
sesamoiditis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Multiple sclerosis had its onset during the Veteran's active 
service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Multiple sclerosis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first seven years following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Prior to re-entering her last period of active service, the 
Veteran sought treatment for symptoms which her private 
physician consider to be indicative of multiple sclerosis.  
This diagnosis was confirmed by a cranial magnetic resonance 
imaging (MRI) study in January 2000.  The MRI revealed 
multiple white matter lesions scattered throughout both 
cerebral hemispheres in a pattern consistent with multiple 
sclerosis.  

The Veteran reentered active service in September 2001.  In 
November 2002, she was seen at a service department neurology 
clinic with a history of burning pains in the right side and 
history of probable demyelinating disease.  A neurology 
clinic note, dated in December 2002, shows the Veteran 
reported that she began having a burning sensation in the 
right leg off and on since 1991.  Private records were 
obtained and reviewed and an MRI was done.  The assessment 
was demyelinating disease with definitive diagnosis.  The 
record contains subsequent clinical notes.  

A medical evaluation board summary is dated in February 2003.  
It shows the Veteran was an active duty reservist who had a 
burning sensation in the right leg, off and on since 1991.  
The symptoms consisted of burning, which was episodic and 
might last for weeks or months and then recede.  Recent 
testing confirming the diagnosis of multiple sclerosis was 
reviewed.  

In a line of duty determination, dated in June 2003 and 
approved in September 2003, a medical corps officer (a 
physician) noted that the Veteran had a burning sensation in 
her leg since 1991.  The symptoms consisted of burning which 
was episodic and might last for weeks or months.  The various 
studies were discussed.  The diagnosis was multiple 
sclerosis.  The physician concluded that a finding of existed 
prior to service was not appropriate.  

A medical board consisting of three medical corps officers 
(physicians) reviewed the Veteran's case in January 2004.  It 
concluded that the multiple sclerosis began in 1991, while 
the Veteran was entitled to basic pay and did not exist prior 
to service.  The report was reviewed and approved by another 
medical corps officer.  In August 2004, another three medical 
corps officers (physicians) reviewed the case and concluded 
that the multiple sclerosis began in 1991, while the Veteran 
was entitled to basic pay and did not exist prior to service.  
The report was reviewed and approved by the same reviewing 
medical corps officer.  In November 2005, another medical 
board, with one member the same, reviewed the case again.  
Again, the medical board found that the multiple sclerosis 
began in 1991, while the Veteran was entitled to basic pay 
and did not exist prior to service.  The report was reviewed 
and approved by another medical corps officer.  

As a lay witness, the Veteran is competent to report what she 
felt or experienced.  38 C.F.R. § 3.159 (2008).  In this 
case, she repeatedly told medical personnel that symptoms 
began while she was on active service in 1991.  Perhaps it 
was because of the advanced nature of her lesions, but the 
medical personnel agreed.  There was one doctor who did the 
line of duty determination, and for each of the three medical 
boards, there were three doctors with a fourth doctor 
reviewing.  Counting for overlap, that was no less than 11 
different doctors who reviewed the Veteran's case and 
expressed the opinion that the multiple sclerosis began in 
service in 1991.  There is no competent medical opinion to 
the contrary.  Consequently, the Board finds that the 
Veteran's multiple sclerosis began in service in 1991 and 
grants service connection.  


ORDER

Service connection for multiple sclerosis is granted.  


REMAND

In March 2005, the Veteran reported that she had retired from 
her civil service job.  VCAA requires VA to assist a claimant 
by obtaining any relevant Federal records.  38 U.S.C.A. 
§ 5103A(c)(3).  The AOJ should assist the Veteran by 
obtaining a complete copy of her civil service medical 
records and associating them with her claims file.  

The Veteran contends that she has residual right elbow and 
right knee disabilities from a fall down stairs during active 
service in 1982.  The service treatment records document a 
fall in May 1982 with right hip and knee complaints.  Right 
knee complaints were noted from time to time thereafter.  In 
April 1983, she was noted the have a small high riding 
patella.  The report of the December 1983 examination for 
separation from service notes a problem with the right knee 
with slight swelling and pain on occasion, also cramps in the 
right knee.  The Veteran continued on active service until 
April 1984, and right elbow pain was documented in a January 
1984 service treatment record.  In April 1996, the Veteran 
underwent a debridement and repair of the extensor tendon and 
partial ostectomy of the right elbow.  A similar operation 
was performed in January 1999.  In May 2000, a torn meniscus 
of the right knee and chondromalacia of the trochlea medial 
femoral condyle were surgically treated with an arthroscopic 
partial lateral menisectomy and chondroplasty.  The Veteran 
reports that her right elbow and right knee have been 
symptomatic since the 1982 fall and she feels the fall 
residuals required the right elbow and knee surgeries.  A 
medical opinion on this point is desirable.  

There seems to be some confusion as to the claimed right 
inner thigh scar.  In its August 2007 remand, the Board noted 
that the service treatment records disclose that while 
hospitalized in October 2003, for a total right hip 
arthroplasty, the Veteran sustained an abrasion to the medial 
thigh when her skin stuck to the abduction pillow when it was 
removed.  The Veteran is claiming service connection for a 
residual abrasion scar on her right inner thigh due to this 
incident.  The matter is confused by a November VA 
examination which noted a panty line scar.  On remand, in 
August 2007, the Board requested an examination and opinion 
as to whether the panty line scar was a residual of the thigh 
abrasion.  The Veteran was examined and it was found that the 
panty line scar was in a completely different location, on 
the suprapubic area of the abdomen.  The examiner expressed 
the opinion that this was not related to the thigh injury.  
The Veteran responded to the effect that she was seeking 
benefits for the thigh injury, not the panty line scar.  We 
still need medical confirmation that the Veteran has 
residuals of the thigh injury.  Thus, we must again remand 
this claim for a medical opinion as to the thigh injury.  

The Veteran contends that medication given her for cysts in 
her ovaries, during her first period of service caused 
gynecological problems necessitating a hysterectomy in 1988.  
A hysterectomy is an operation involving excising the entire 
uterus.  Dorland's Illustrated Medical Dictionary, 812 (28th 
ed., 1994).  The service treatment records confirm that the 
Veteran had gynecologic symptoms toward the end of her second 
period of service.  These were variously diagnosed, including 
as an infection, and treated.  Benefits information indicates 
that the Veteran was admitted to a VA hospital in February 
1986 for treatment of menorrhagia.  There was an admission 
diagnosis of endometriosis in July 1986.  In March 1988, the 
Veteran was hospitalized with an admission diagnosis of 
fibroid uterus.  Our search of the claims folder does not 
disclose the medical records pertaining to these early VA 
hospitalizations.  They could show a continuity of 
symptomatology.  More importantly, the March 1988 records 
would provide medical evidence as to why the hysterectomy was 
done.  Consequently, these records should be obtained and 
associated with the claims folder.  Further, a medical 
opinion considering the early records is desirable.  

The Board must consider all claims reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  The service 
treatment records show that ovary cysts were treated during 
the first period of service.  Recent private medical records 
show that, in 2000, ovary cysts required an exploratory 
laparotomy and bilateral salingo-oophorectomy (BSO).  Thus, 
the record raises the question of whether a cystic disease of 
the ovaries began in service.  Since a gynecologic opinion is 
being obtained for the hysterectomy, the BSO should also be 
addressed.  

The Veteran contends that she has asthma or other respiratory 
disease as the result of exposure to allergens while serving 
in Arizona.  Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2008).  

A service treatment record dated in December 2003 contains a 
history with an initial diagnosis of asthma in 1986.  The 
service treatment record goes on to say that the diagnosis of 
asthma was refuted by normal pulmonary function tests and 
normal histamine challenge tests.  The Veteran was evaluated 
by a pulmonologist in April 2002 and advised to stop all 
asthma medications.  She was subsequently placed back on 
Advair and albuterol by an allergist.  On the other hand, in 
July 2004, a private physician M. E. S., M.D., wrote that he 
was the primary care physician for the Veteran dating back to 
November 2000.  He was presently treating her for asthma and 
the treatment consisted of inhalers.  The November 2005 VA 
examination report shows the Veteran gave a history of asthma 
and the diagnosis was asthma, treated with medications.  
However, all pertinent findings were normal.  The chest was 
clear to auscultation and pulmonary function testing was 
normal.  Under the circumstances, a current VA examination is 
desirable to determine the diagnosis and etiology of any 
respiratory disorder the Veteran may have.  

The evaluation of the Veteran's service connection right foot 
disability was based on the November 2005 VA examination, but 
that examination did not actually report any foot findings.  
Consequently, she should be afforded a VA examination of her 
right foot.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran for 
the necessary identifying information 
and releases for her civil service 
medical records.  Thereafter, a 
complete copy of her civil service 
medical records should be obtained and 
associated with her claims file.  The 
examinations requested below provide 
for review of the claims file, so those 
examinations should be scheduled after 
the records are obtained or it is 
determined that they can not be 
obtained.  

2.  The Veteran should be scheduled for 
a VA examination of her joints.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  
Imaging studies and any other tests or 
studies needed to respond to the 
following should be done.  
a.  What is the correct current 
diagnosis for the Veteran's right elbow 
and right knee conditions?  
b.  Is it at least as likely as not 
that the Veteran's current right elbow 
condition is a residual of injury 
during her active service?  
c.  Is it at least as likely as not 
that the Veteran's current right knee 
condition is a residual of injury 
during her active service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  The Veteran should be scheduled for 
a dermatologic examination of her right 
inner thigh.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Any tests or studies the 
examiner may need to respond to the 
following questions should be done.  
The examiner should respond to the 
following: 
a.  Fully describe any scarring that is 
at least as likely as not due to the 
right inner thigh abrasion in service.  
The examiner should identify the 
evidence on which he bases that 
opinion.  
b.  If there is no scarring, the 
examiner should so state.  
c.  If there is scarring but the 
examiner feels there is less than a 
50/50 probability it is due to injury 
in service, the examiner should 
identify the evidence on which he bases 
that opinion.  

4.  A complete copy of the Veteran's VA 
medical records should be obtained and 
associated with the claims folder, 
particularly the reports of VA 
hospitalizations in February 1986, July 
1986, and March 1988, as well as any 
clinical notes leading up to or 
following up on those hospitalizations.  
Thereafter, the AOJ should obtain a 
medical opinion on the following:
a.  Is it at least as likely as not 
that the disorders that required the 
hysterectomy in March 1988 had their 
onset during the Veteran's service from 
April 1980 to April 1984?  Please 
explain.  
b.  Is it at least as likely as not 
that the disorders that required the 
hysterectomy in March 1988 were due to 
medication provided for the Veteran's 
gynecologic symptoms during her service 
from April 1980 to April 1984?  Please 
explain.   
c.  Is it at least as likely as not 
that the BSO in 2000 was for a cystic 
disease of the ovaries that began 
during the Veteran's service from April 
1980 to April 1984?  Please explain.   
d.  Is it at least as likely as not 
that the BSO in 2000 was for treatment 
of symptoms or manifestations of the 
service-connected MS?  Please explain.   

5.  Subsequently, the RO should adjudicate 
the issue of service connection for the 
residuals of a BSO.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.

6.  The Veteran should be scheduled for 
a VA respiratory examination.  The 
claims folder should be made available 
to the examiner for review.  Pulmonary 
function tests and any other tests or 
studies needed to respond to the 
following questions should be done.  
Consultations with specialists are 
authorized.  The examiner should 
provide an opinion on the following.  
a.  What is the correct diagnosis for 
the Veteran's respiratory disorder?  
What findings support that diagnosis?  
If no respiratory diagnosis can be 
made, the examiner should so state.  
b.  Is the Veteran's respiratory 
disorder at least as likely as not 
related to any period of her active 
service?  
c.  Is the Veteran's respiratory 
disorder at least as likely as not 
related to any of her service-connected 
disabilities, particularly her multiple 
sclerosis?  

7.  The Veteran should be scheduled for 
a VA examination of her right foot.  
The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
done.  
a.  The examiner should describe the 
Veteran's right foot both as to its 
current ability to function and as to 
any residuals of the May 1997 modified 
McBride bunionectomy along with 
excision of the tibial and fibular 
sesamoids and a lengthening of the 
extensor looses longus tendon.  
b.  All surgical scars should be 
described and the examiner should note 
if they are painful, unstable, or 
affect foot function.  

8.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


